Citation Nr: 1738455	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 27, 2009 and since May 18, 2011. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from January 1969 to April 1973, to include combat service in the Republic of Vietnam, and the receipt of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2010.  These issues were before the Board in April 2011 and August 2013 and remanded for additional development.

A February 2017 rating decision granted TDIU from February 27, 2009 to May 18, 2011.  Accordingly, entitlement to TDIU from February 27, 2009 to May 18, 2011 is no longer on appeal before the Board.  

The issue of entitlement to TDIU prior to February 27, 2009 and since May 18, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right shoulder sprain and osteoarthritis had their onsets in service.

2.  Left shoulder sprain had its onset in service. 

CONCLUSIONS OF LAW

1.  Right shoulder sprain and osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Left shoulder sprain incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that while in service in Vietnam, he began having shoulder problems and has had constant problems since that time.  See February 2009 claim; July 2009 notice of disagreement.  Specifically, he testified that he developed shoulder pain during combat service in Vietnam due to carrying around a 70 pound backpack which included canteens of water, meals, weapons, and grenades.  See March 2010 hearing transcript, pp. 2-3, 9-10; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2016) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in combat and contends that his shoulder pain began during that time.  As such, VA must presume the occurrence of the in-service bilateral shoulder injuries.  Additionally, the medical evidence shows that the Veteran currently has bilateral shoulder disabilities.  The May 2011 VA examination shows bilateral shoulder strain and right shoulder osteoarthritis.

The Board acknowledges that in a February 2017 addendum opinion, the May 2011 VA examiner provided a negative nexus opinion.  However, the Board finds the Veteran's statements and testimony regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right shoulder sprain and osteoarthritis and left shoulder sprain is warranted.

ORDER

Service connection for right shoulder sprain and osteoarthritis is granted.

Service connection for left shoulder sprain is granted.


REMAND

The Veteran's claim for entitlement to TDIU was received on July 28, 2008.  At the Veteran's March 2010 Board hearing, he testified that his shoulder conditions contributed to his unemployment.  See hearing transcript, p. 7.  Accordingly, the Veteran's claim for entitlement to TDIU prior to February 27, 2009 and since May 18, 2011 is inextricably intertwined with the assignment of a rating and effective date for his newly service-connected right shoulder sprain and osteoarthritis and left shoulder sprain.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

The Board notes the Veteran's service-connected PTSD is rated 100 percent disabling since May 18, 2011.  A Veteran may not receive a TDIU and a 100 percent rating for the same disability.  The United States Court of Appeals for Veterans Claims (Court), however, has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Aside from PTSD, the Veteran is service-connected for diabetes mellitus type II rated 20 percent disabling from September 20, 2011; tinnitus rated 10 percent disabling from May 31, 2007; hearing loss of the left ear rated noncompensable; excision of the right testicle appendix rated noncompensable; and service connection for right shoulder sprain and osteoarthritis  and left shoulder sprain was granted by the Board in this decision.  Given VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities, without consideration of his PTSD.  

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his service-connected conditions and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim for entitlement to TDIU that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, such as friends and/or family members, who were contemporaneously informed of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, after the assignment of a rating and effective date for newly service-connected right shoulder sprain and osteoarthritis and left shoulder sprain, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


